CALHOUN, Judge.
The offense, possessing intoxicating liquor for the purpose of sale; the punishment, two years in the penitentiary.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The judgment and sentence are improperly entered, in that they fail to take note of the Indeterminate Sentence Law as set forth ip article 775, C. C. P. 1925. The sentence will be reformed in that particular so as to declare that the appellant shall be confined in the penitentiary for a period of not less than one nor more than two years.
As reformed, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.